NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              EDWARD GEORGE GOLDWATER, Petitioner.

                         No. 1 CA-CR 16-0278 PRPC
                              FILED 4-12-2018


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 1999-007007
                   The Honorable Dean M. Fink, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Edward George Goldwater, Phoenix
Petitioner
                          STATE v. GOLDWATER
                           Decision of the Court



                       MEMORANDUM DECISION

Acting Presiding Judge Peter B. Swann delivered the decision of the court,
in which Judge Maria Elena Cruz and Chief Judge Samuel A. Thumma
joined.


S W A N N, Judge:

¶1            Edward George Goldwater petitions for review of the
summary dismissal of his fifteenth petition for post-conviction relief. For
reasons that follow, we grant review but deny relief.

¶2            Goldwater pled guilty to one count of attempted fraudulent
schemes and artifices, a class 3 felony. The superior court initially
suspended sentencing and placed Goldwater on probation for five years.
The superior court subsequently revoked Goldwater’s probation based on
his February 2002 conviction for manslaughter and sentenced him in March
2002 to a seven-year prison term to be served concurrent with the sixteen-
year prison term imposed on the manslaughter conviction.

¶3             Between 1999 and 2013, Goldwater commenced fourteen
proceedings for post-conviction relief, all of which were unsuccessful.
Beginning in 2014, Goldwater filed a series of demands, notices, and
challenges with respect to his conviction for attempted fraudulent schemes
and artifices. The superior court treated the multiple filings challenging the
conviction and restitution order entered as a notice of post-conviction relief
and summarily dismissed the proceedings. The court found many of the
claims to be precluded and ruled that Goldwater failed to meet his burden
of supporting the remaining claims with specific facts and meritorious
reasons for not raising the claims in a timely manner. This petition for
review followed.

¶4            On review, Goldwater re-urges his claim that the superior
court lacked subject matter jurisdiction and argues the ruling dismissing
the post-conviction-relief proceeding constitutes plain error and violates his
right to fundamental fairness. We review the dismissal of a petition for
post-conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562,
566, ¶ 17 (2006).




                                       2
                         STATE v. GOLDWATER
                          Decision of the Court

¶5             The superior court did not err by summarily dismissing the
proceeding for post-conviction relief. The superior court issued a ruling
that clearly identified, fully addressed, and correctly resolved Goldwater’s
claims. Further, the court did so in a thorough, well-reasoned manner that
will allow any future court to understand the court’s ruling. Under these
circumstances, “[n]o useful purpose would be served by this court
rehashing the trial court’s correct ruling in a written decision.” State v.
Whipple, 177 Ariz. 272, 274 (App. 1993). We therefore adopt the superior
court’s ruling.

¶6           Accordingly, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3